                                1
                                2
                                3
                                4
                                5
                                6
                                7
                                8                            UNITED STATES DISTRICT COURT
                                9                          EASTERN DISTRICT OF CALIFORNIA
                          10 BRYCE HOVANNISIAN and                                        Case No. 19-CV-00649-DAD-EPG
                             JENNIFER HOVANNISIAN,                                        _________
                          11
                                        Plaintiffs,
                          12                                                              STIPULATED PROTECTIVE
                                    vs.                                                   ORDER
                          13
                             UNITED NATIONAL INSURANCE
                          14 COMPANY, and Does 1 Through 50,
                             inclusive,
                          15
                                        Defendants.
                          16
                          17
                                    1.      PURPOSES AND LIMITATIONS
                          18
                                            Disclosure and discovery activity in this action will involve production of confidential,
                          19
                                    proprietary, or private information for which special protection from public disclosure and from
                          20
                                    use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
                          21
                                    parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
                          22
                                    Order. The parties acknowledge that this Order does not confer blanket protections on all
                          23
                                    disclosures or responses to discovery and that the protection it affords from public disclosure and
                          24
                                    use extends only to the limited information or items that are entitled to confidential treatment
                          25
                                    under the applicable legal principles. The parties further acknowledge, as set forth in Section
                          26
                                    11.3, below, that this Stipulated Protective Order does not entitle them to file confidential
                          27
                                    information under seal; Civil Local Rule 141 sets forth the procedures that must be followed and
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
           IRVINE
                                     [PROPOSED] STIPULATED PROTECTIVE ORDER                                  Case No. 19-CV-00649-DAD-EPG
                                    BN 36847917v1
 1 the standards that will be applied when a party seeks permission from the Court to file material
 2 under seal.
 3 2.        DEFINITIONS
 4           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 5 information or items under this Order.
 6           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
 7 generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule
 8 of Civil Procedure 26(c).
 9           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
10 well as their support staff).
11           2.4     Designating Party: a Party or Non-Party that designates information or items that
12 it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
13           2.5     Disclosure or Discovery Material: all items or information, regardless of the
14 medium or manner in which it is generated, stored, or maintained (including, among other things,
15 testimony, transcripts, and tangible things), that are produced or generated in disclosures or
16 responses to discovery in this matter.
17           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
18 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
19 consultant in this action.
20           2.7     House Counsel: attorneys who are employees of a party to this action. House
21 Counsel does not include Outside Counsel of Record or any other outside counsel.
22           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
23 entity not named as a Party to this action.
24           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
25 action but are retained to represent or advise a party to this action and have appeared in this action
26 on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
27           2.10    Party: any party to this action, including all of its officers, directors, employees,
28 consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                                                       IRVINE

                                                          2
       STIPULATED PROTECTIVE ORDER                                             Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 2 Material in this action.
 3           2.12    Professional Vendors: persons or entities that provide litigation support services
 4 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 5 organizing, storing, or retrieving data in any form or medium) and their employees and
 6 subcontractors.
 7           2.13    Protected Material: any Disclosure or Discovery Material that is designated as
 8 “CONFIDENTIAL.”
 9           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
10 Producing Party.
11 3.        SCOPE
12           The protections conferred by this Stipulation and Order cover not only Protected Material
13 (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
14 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
15 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
16 However, the protections conferred by this Stipulation and Order do not cover the following
17 information: (a) any information that is in the public domain at the time of disclosure to a
18 Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
19 a result of publication not involving a violation of this Order, including becoming part of the
20 public record through trial or otherwise; and (b) any information known to the Receiving Party
21 prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
22 obtained the information lawfully and under no obligation of confidentiality to the Designating
23 Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
24 4.        DURATION
25           Even after final disposition of this litigation, the confidentiality obligations imposed by
26 this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
27 order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
28 claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
                                                      IRVINE

                                                         3
       STIPULATED PROTECTIVE ORDER                                            Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1 the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
 2 including the time limits for filing any motions or applications for extension of time pursuant to
 3 applicable law.
 4 5.        DESIGNATING PROTECTED MATERIAL
 5           5.1        Exercise of Restraint and Care in Designating Material for Protection. Each Party
 6 or Non-Party that designates information or items for protection under this Order must take care
 7 to limit any such designation to specific material that qualifies under the appropriate standards.
 8 The Designating Party must designate for protection only those parts of material, documents,
 9 items, or oral or written communications that qualify – so that other portions of the material,
10 documents, items, or communications for which protection is not warranted are not swept
11 unjustifiably within the ambit of this Order.
12           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
13 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
14 unnecessarily encumber or retard the case development process or to impose unnecessary
15 expenses and burdens on other parties) expose the Designating Party to sanctions. If it comes to a
16 Designating Party’s attention that information or items that it designated for protection do not
17 qualify for protection, that Designating Party must promptly notify all other Parties that it is
18 withdrawing the mistaken designation.
19           5.2        Manner and Timing of Designations. Except as otherwise provided in this Order
20 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
21 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
22 designated before the material is disclosed or produced.
23           Designation in conformity with this Order requires:
24                   (a) for information in documentary form (e.g., paper or electronic documents, but
25 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
26 Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
27 portion or portions of the material on a page qualifies for protection, the Producing Party also
28 must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                                        IRVINE

                                                           4
       STIPULATED PROTECTIVE ORDER                                             Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1 margins).
 2           A Party or Non-Party that makes original documents or materials available for inspection
 3 need not designate them for protection until after the inspecting Party has indicated which
 4 material it would like copied and produced. During the inspection and before the designation, all
 5 of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
 6 inspecting Party has identified the documents it wants copied and produced, the Producing Party
 7 must determine which documents, or portions thereof, qualify for protection under this Order.
 8 Then, before producing the specified documents, the Producing Party must affix the
 9 “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
10 portions of the material on a page qualifies for protection, the Producing Party also must clearly
11 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
12                   (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
13 Designating Party identify on the record, before the close of the deposition, hearing, or other
14 proceeding, all protected testimony.
15                   (c) for information produced in some form other than documentary and for any other
16 tangible items, that the Producing Party affix in a prominent place on the exterior of the container
17 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
18 portion or portions of the information or item warrant protection, the Producing Party, to the
19 extent practicable, shall identify the protected portion(s).
20           5.3        Inadvertent Failures to Designate. An inadvertent failure to designate qualified
21 information or items does not, standing alone, waive the Designating Party’s right to secure
22 protection under this Order for such material. Upon correction of a designation, the Receiving
23 Party must make reasonable efforts to assure that the material is treated in accordance with the
24 provisions of this Order.
25 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
26           6.1        Timing of Challenges. Any Party or Non-Party may challenge a designation of
27 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
28 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                                                           IRVINE

                                                              5
       STIPULATED PROTECTIVE ORDER                                                 Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 2 challenge a confidentiality designation by electing not to mount a challenge promptly after the
 3 original designation is disclosed.
 4           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
 5 process by providing written notice of each designation it is challenging and describing the basis
 6 for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
 7 notice must recite that the challenge to confidentiality is being made in accordance with this
 8 specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
 9 good faith and must begin the process by conferring directly (in voice to voice dialogue; other
10 forms of communication are not sufficient) within 14 days of the date of service of notice. In
11 conferring, the Challenging Party must explain the basis for its belief that the confidentiality
12 designation was not proper and must give the Designating Party an opportunity to review the
13 designated material, to reconsider the circumstances, and, if no change in designation is offered,
14 to explain the basis for the chosen designation. A Challenging Party may proceed to the next
15 stage of the challenge process only if it has engaged in this meet and confer process first or
16 establishes that the Designating Party is unwilling to participate in the meet and confer process in
17 a timely manner.
18           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
19 intervention, the Designating Party shall file and serve a motion to retain confidentiality under
20 Local Rule 251. In addition, the Challenging Party may file a motion challenging a confidentiality
21 designation at any time if there is good cause for doing so, including a challenge to the
22 designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this
23 provision must be accompanied by a competent declaration affirming that the movant has
24 complied with the meet and confer requirements imposed by the preceding paragraph.
25           The burden of persuasion in any such challenge proceeding shall be on the Designating
26 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
27 unnecessary expenses and burdens on other parties) may expose the Challenging Party to
28 sanctions. All parties shall continue to afford the material in question the level of protection to
                                                      IRVINE

                                                         6
       STIPULATED PROTECTIVE ORDER                                            Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1 which it is entitled under the Producing Party’s designation until the Court rules on the challenge.
 2 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 3           7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 4 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 5 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 6 the categories of persons and under the conditions described in this Order. When the litigation has
 7 been terminated, a Receiving Party must comply with the provisions of section 12 below (FINAL
 8 DISPOSITION).
 9           Protected Material must be stored and maintained by a Receiving Party at a location and
10 in a secure manner that ensures that access is limited to the persons authorized under this Order.
11           7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
12 by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
13 information or item designated “CONFIDENTIAL” only to:
14                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
15 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
16 information for this litigation and who have signed the “Acknowledgment and Agreement to Be
17 Bound” that is attached hereto as Exhibit A;
18                   (b) the officers, directors, and employees (including House Counsel) of the Receiving
19 Party to whom disclosure is reasonably necessary for this litigation and who have signed the
20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
22 reasonably necessary for this litigation and who have signed the “Acknowledgment and
23 Agreement to Be Bound” (Exhibit A);
24                   (d) the Court and its personnel;
25                   (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
26 and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
27 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably
                                                           IRVINE

                                                              7
       STIPULATED PROTECTIVE ORDER                                                 Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 2 unless otherwise agreed by the Designating Party or ordered by the Court; and
 3                   (g) the author or recipient of a document containing the information or a custodian or
 4 other person who otherwise possessed or knew the information.
 5 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 6           LITIGATION
 7           If a Party is served with a subpoena or a court order issued in other litigation that compels
 8 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
 9 must:
10                   (a) promptly notify in writing the Designating Party. Such notification shall include a
11 copy of the subpoena or court order;
12                   (b) promptly notify in writing the party who caused the subpoena or order to issue in
13 the other litigation that some or all of the material covered by the subpoena or order is subject to
14 this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
15 and
16                   (c) cooperate with respect to all reasonable procedures sought to be pursued by the
17 Designating Party whose Protected Material may be affected.
18           If the Designating Party timely seeks a protective order, the Party served with the
19 subpoena or court order shall not produce any information designated in this action as
20 “CONFIDENTIAL” before a determination by the court from which the subpoena or order
21 issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
22 shall bear the burden and expense of seeking protection in that court of its confidential material –
23 and nothing in these provisions should be construed as authorizing or encouraging a Receiving
24 Party in this action to disobey a lawful directive from another court.
25 9.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
27 Material to any person or in any circumstance not authorized under this Stipulated Protective
28 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                                                         IRVINE

                                                            8
       STIPULATED PROTECTIVE ORDER                                               Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 2 Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
 3 made of all the terms of this Order, and (d) request such person or persons to execute the
 4 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 5 10.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 6           MATERIAL
 7           When a Producing Party gives notice to Receiving Parties that certain inadvertently
 8 produced material is subject to a claim of privilege or other protection, the obligations of the
 9 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
10 provision is not intended to modify whatever procedure may be established in an e-discovery
11 order that provides for production without prior privilege review. Pursuant to Federal Rule of
12 Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
13 communication or information covered by the attorney-client privilege or work product
14 protection, the parties may incorporate their agreement in the stipulated protective order
15 submitted to the Court.
16 11.       MISCELLANEOUS
17           11.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
18 seek its modification by the court in the future.
19           11.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
20 Order no Party waives any right it otherwise would have to object to disclosing or producing any
21 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
22 Party waives any right to object on any ground to the use in evidence of any of the material
23 covered by this Protective Order.
24           11.3    Filing Protected Material. Any party that intends to make a filing that includes
25 Protected Material must provide the Designating Party with reasonable notice in advance of
26 filing. Upon reasonable notice, the Designating Party may seek an order of sealing or redaction
27 from the Court. If no order is obtained by the Designating Party, the non-designating party is
28 permitted to file the Protected Material.
                                                       IRVINE

                                                          9
       STIPULATED PROTECTIVE ORDER                                           Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1 12.       FINAL DISPOSITION
 2           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
 3 Receiving Party must return all Protected Material to the Producing Party or destroy such
 4 material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 5 compilations, summaries, and any other format reproducing or capturing any of the Protected
 6 Material.
 7 13.       COMPLIANCE WITH LOCAL RULE 141.1(c)(1-3)
 8           13.1    The type of information eligible for protection under this Protective Order is as
 9 follows: (1) United National Insurance Company’s Best Practices.
10           13.2    United National Insurance Company contends that its Best Practices are
11 proprietary and confidential and form the basis of its claims handling business. As such, United
12 National Insurance Company contends that protection of this information is required to preclude
13 the risk of a competitor obtaining this information, which United National Insurance Company
14 contends would be substantially injurious to its business.
15           13.3    United National Insurance Company contends this Protective Order is required to
16 ensure sufficient protection of its business interests.
17
18 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
20 DATED: September 17, 2019                             /s/ James H. Wilkins               .
                                                        Attorneys for Plaintiff
21
22 DATED: September 17, 2019                            /s/ Paul A. Alarcon                     .
                                                        Attorneys for Defendant
23
24
     IT IS SO ORDERED.
25
26       Dated:      September 18, 2019                         /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      IRVINE

                                                       10
       STIPULATED PROTECTIVE ORDER                                            Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    IRVINE

                                     11
      STIPULATED PROTECTIVE ORDER            Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
 1                                                EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ [print or type full name] declare under penalty of perjury
 4 that I have read in its entirety and understand the Stipulated Protective Order that was issued by the
 5 United States District Court for the Eastern District of California on                    in the case of
 6 Bryce Hovannisian and Jennifer Hovannisian v. United National Insurance Company. I agree to
 7 comply with and to be bound by all the terms of this Stipulated Protective Order, and I understand
 8 and acknowledge that failure to so comply could expose me to sanctions and punishment in the
 9 nature of contempt. I solemnly promise that I will not disclose in any manner any information or
10 item that is subject to this Stipulated Protective Order to any person or entity except in strict
11 compliance with the provisions of this Order.
12 I further agree to submit to the jurisdiction of the United States District Court for the Eastern District
13 of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
14 enforcement proceedings occur after termination of this action.
15
16 Date: ______________________________________
17 City and State where sworn and signed: _________________________________
18
19 Printed name: _______________________________
20
21 Signature: __________________________________
22
23
24
25
26
27
28
                                                       IRVINE

                                                        12
       STIPULATED PROTECTIVE ORDER                                             Case No. 19-CV-00649-DAD-EPG
     BN 36847917v1
